

115 HR 952 IH: Food Donation Act of 2017
U.S. House of Representatives
2017-02-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 952IN THE HOUSE OF REPRESENTATIVESFebruary 7, 2017Ms. Fudge (for herself, Mr. Newhouse, Ms. Pingree, and Mr. McGovern) introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo amend the Child Nutrition Act of 1966 to clarify and expand food donation under the Bill Emerson
			 Good Samaritan Food Donation Act, and for other purposes.
	
 1.Short titleThis Act may be cited as the Food Donation Act of 2017. 2.Bill Emerson Good Samaritan Food Donation ActSection 22 of the Child Nutrition Act of 1966 (42 U.S.C. 1791) is amended—
 (1)in subsection (b)— (A)in paragraph (1)—
 (i)by striking quality and labeling and inserting safety and safety-related labeling; and (ii)by inserting being past date label, after surplus,;
 (B)in paragraph (2)— (i)by striking quality and labeling and inserting safety and safety-related labeling; and
 (ii)by inserting being past date label, after surplus,; (C)in paragraph (3), by striking not required to give anything of monetary value and inserting not required to give anything of monetary value or is charged a good Samaritan Reduced Price;
 (D)by redesignating paragraphs (6), (7), (8), (9), and (10) as paragraphs (7), (8), (9), (10), and (11), respectively; and
 (E)by inserting after paragraph (5) the following new paragraph:  (6)Good Samaritan reduced priceThe term good Samaritan reduced price means an apparently wholesome food or an apparently fit grocery product that is priced at an amount not greater than the cost of handling, administering, and distributing such apparently wholesome food or apparently fit grocery product.; and
 (2)in subsection (c)— (A)in paragraph (1) by inserting or sells at a good Samaritan reduced price after donates in good faith;
 (B)in paragraph (2) by inserting or sale at a good Samaritan reduced price after ultimate distribution; (C)by redesignating paragraph (3) as paragraph (4);
 (D)by inserting after paragraph (2) the following new paragraph:  (3)Direct donations to needy individuals (A)In generalA qualified direct donor shall not be subject to civil or criminal liability arising from the nature, age, packaging, or condition of apparently wholesome food or an apparently fit grocery product that the qualified direct donor donates in good faith or sells at a good Samaritan reduced price to a needy individual.
 (B)Qualified direct donors definedIn this paragraph, the term qualified direct donor means a retail grocer, wholesaler, agricultural producer, restaurant, caterer, school food authority, or institution of higher education (as defined in section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002)).; and
 (E)in paragraph (4), as redesignated by subparagraph (C), by striking Paragraphs (1) and (2) and inserting Paragraphs (1), (2), and (3). 3.RegulationsNot later than 180 days after the date of the enactment of this Act, the Secretary of Agriculture shall—
 (1)in consultation with the Secretary of Health and Human Services, issue regulations with respect to the safety and safety-related labeling standards of apparently wholesome food and an apparently fit grocery product under section 22 of the Child Nutrition Act of 1966 (42 U.S.C. 1791);
 (2)promote awareness of food donation under such section; and (3)issue guidance with respect to the amendments made by this Act.
			